Hurt, J.
The bail bond was signed by W. F. Torlet, the in*192dictment was against W. T. Torbert, and the judgment nisi was against W. F. Torbett. The appellant Weaver, the surety, pleaded a general denial. On the trial the State introduced the indictment and bond, over the objections of the defendant Weaver. Weaver objected to the introduction of these documents, upon the ground that the bond is not forfeited by an indictment against W. T. Torbert, the bond signed by him being executed by W. F. Torlet, and not W. T. Torbert, and that there is no allegation in the scire facias or other pleading that Torbert and Torbett was the same person who entered into the bond by the name of W. F. Torlet.
Were the indictment and bond properly admitted, there being no pleading averring the identity of the person? We think not. For the same reason we are of the opinion the court erred in permitting the State to prove by John E. Ferguson that W. F. Torbett signed the bond as W. F. Torlet. (Lowe v. The State, 15 Texas, 141; Gassady v. The State, 4 Texas Ct. App., 56; Graves v. The People, 11 Ill., 542.) The other assignments we do not think well taken. For the errors above noted the judgment is reversed and the case remanded.

Reversed and remanded.

Opinion delivered November 15, 1882.